DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1, “an identification circuit” in line 10 and “an identification circuit” in line 11 should be distinguished from each other and from the identification circuit introduced in line 6 if different identification circuits are being referenced. See 112(b) rejection below. 
In claim 1, “a angled mounting piece body” should read --an angled mounting piece body--.
In claims 2 and 3, “a switch unit” in line 3 of the claims should read –each switching unit—or the like.  Switching units were previously introduced in claim 1. 
In claim 2, “as witching unit electrically connected to the pull-up resistor” in line 5 should read --the switching units electrically connected to the pull-up resistors—or the like.  Switching units were previously introduced in claim 1. See also 112(b) rejection below. 
In claim 3, “a switching unit electrically connected to the pull-down resistors” in line 5 should read -- the switching units electrically connected to the pull-down resistors—or the like. Switching units were previously introduced in claim 1. See also 112(b) rejection below.
	 In claims 4 and 5, “an identification circuit” should read “each of the identification circuits” or the like. Identification circuits were previously introduced in claim 1. 
In claim 6, “a angled mounding piece” in lines 1 and 5 should read –an angled mounting piece”.
In claim 6, “an identification circuit” in line 13 and “an identification circuit” in line 14 should be distinguished from each other and from the identification circuit introduced in line 8 if different identification circuits are being referenced. See 112(b) rejection below.
	In claim 7, “a switching unit to trigger the switching unit” should read --the switching units to trigger the switching units—or the like. Switching units were previously introduced in claim 6.
	In claim 8, instances of “second through hole(s)” and “trigger point(s)” in lines 10 and 11 must either be singular or plural. 
	In claim 8, “a second through hole(s)” in line 11 must either be “the second through hole” or “the second through holes”. Second through holes were previously introduced in line 10. 
	In claim 8, “a trigger point(s)” in line 11 must either be “the trigger point” or “the trigger points”. Trigger points were previously introduced in line 10. 
In claim 8, “a trigger point” in line 16 should read “the trigger point”. Trigger points were previously introduced in line 10.
In claim 8, “an identification circuit” in line 18 should read “the identification circuit”. Identification circuits were previously introduced in claim 6. 
	In claim 9, “an identification unit” in line 9 should read “the identification circuit”. Identification circuits were previously introduced in claim 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 state that the position identification unit comprises “at least one identification circuit” and subsequently states, “when one or more of the switching units are triggered by the auxiliary member, an identification circuit electrically connected to the triggered switching unit and an identification circuit electrically connected to a switching unit that is not triggered collectively generate a logic signal characterizing a position at which the electronic device is installed to the cabinet.” When these limitations are read together, it is unclear as to how the position identification unit could possibly only include one identification circuit, yet need two identification circuits to generate a logic signal. In other words, if only one identification circuit was present, as anticipated by the first quoted limitation, then the second quoted limitation would be incapable of generating a logic signal. These limitations are also convoluted by the fact that an “identification circuit” was introduced in the first quoted limitation, and the second quoted limitation introduced two more “identification circuits.” (See claim objections to Claims 1 and 6 above).

For the purposes of examination, the position identification unit will be interpreted as comprising a plurality of identification circuits and a plurality of switching units, wherein a first identification circuit electrically connected to a triggered switching unit and a second identification circuit electrically connected to an un-triggered switching unit collectively generate a logic signal characterizing a position at which the electronic device is installed to the cabinet.
Claim 1 recites the limitation "the triggered switching unit" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 states that “the communication module is electrically connected between each pull-up resistor and as witching unit electrically connected to the pull-up resistor.” This limitation is unclear as to whether the communication module is “electrically connected to the pull-up resistor” or whether the switching units are “electrically connected to the pull-up If the claim it to be interpreted under the latter interpretation, Examiner recommends adding –electrically—between “are” and “connected” in line 3 of claim 2.
Claim 3 states that “the communication module is electrically connected between each pull-down resistor and a switching unit electrically connected to the pull-down resistor.” This limitation is unclear as to whether the communication module is “electrically connected to the pull-down resistor” or whether the switching units are “electrically connected to the pull-down resistor”. If the claim it to be interpreted under the latter interpretation, Examiner recommends adding –electrically—between “are” and “connected” in line 3 of claim 3. 
Claim 6 recites the limitation "the trigger switching unit" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recited the limitation “where the first triggering structures are formed as a second through hole(s) and a trigger point(s) respectively, or formed as a second through hole(s) or formed as a trigger point(s)”. This limitation is sufficiently unclear as to what is being claimed, and further clarification cannot be found in either the specification or drawings. A possible source of confusion is due to the singular/plural usages – “second through hole(s)” and “a trigger point(s)”. Examiner notes claim 8 objection above. 
Claims 4-5, 7, and 9-10 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US Publication No. 2011/0187503, as cited in IDS) in view of Wilson (US Publication No. 2011/0271020).
Regarding claim 1 (as best understood), Costa discloses a smart angled mounting piece (106), interconnected with an electronic device (104) installed in a cabinet (100); wherein, the smart angled mounting piece (106) comprises an angled mounting piece body (body of 106) and a position identification unit (comprised of 202, 204, and 302); wherein the position identification unit (comprised of 202, 204, and 302) is installed on the angled mounting piece body (body of 106; see Figure 3); the position identification unit (comprised of 202, 204, and 302) comprises a communication module (302) and a plurality of switching units (202 and 204); wherein the switching units (202 and 204) are triggered when being pressed against by an auxiliary member (Figure 2, assembly of 102 adjacent to and including 108 and 110) installed on the cabinet (100).
Costa does not teach a wherein the position identification unit includes a plurality of identification circuits, wherein each of identification circuits is electrically connected to each of switching units in one-to-one correspondence; when one or more of the switching units are triggered by the auxiliary member, a first identification circuit electrically connected to a triggered switching unit and a second identification circuit electrically connected to an un-triggered switching unit collectively generate a logic signal characterizing a position at which the electronic device is installed to the cabinet, and transmit the logic signal to the 
However, Wilson teaches (in Figures 1-5) a position identification unit (control circuit in 104 depicted in Figure 3) that includes a plurality of switching units (500) and a plurality of identification circuits (circuit associated with 300 and NID0, and circuit associated with 302 and NID1; see Figure3), wherein each of the identification circuits (circuit associated with 300 and NID0, and circuit associated with 302 and NID1) is electrically connected to each of switching units (500) in one-to-one correspondence (see Figure 3, 500 contacting 106); the switching units (500) are triggered when being pressed against by an auxiliary member (assembly depicted in Figure 4 of Wilson) installed on the cabinet (102); when one or more of the switching units (500) are triggered by the auxiliary member (assembly depicted in Figure 4 of Wilson), a first identification circuit (circuit associated with 300 and NID0) electrically connected to a triggered switching unit (triggered when 106 contacts 500) and a second identification circuit (circuit associated with 302 and NID1) electrically connected to an un-triggered switching unit (un-triggered when 106 not present to contact 500) collectively generate a logic signal (NID0 and NID1 generating a binary logic signal) to characterizing a position at which the electronic device (104) is installed to the cabinet (102), and transmit the logic signal to the communication module (306 in Wilson corresponding to 302 in Costa); the communication module (304) is configured to receive the logic signal (see Figure 3) and output the logic signal to the electronic device (104).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the position identification unit on the smart 
Regarding claim 2, Costa in view of Wilson teaches the smart angled mounting piece of the claim 1, and further teaches (in Wilson) wherein each of the identification circuits (circuit associated with 300 and NID0, and circuit associated with 302 and NID1) comprises a pull-up resistor (300 and 302), and each pull-up resistor (300 and 302) and each switching unit (500) are connected in series (see Figure 3) between a power source (+V) and a ground (see Figure 3); one end of the communication module (306) is electrically connected between each pull-up resistor (300 and 302) and each switching unit (500 connected to 106) electrically connected to the pull-up resistor (300 and 302; see Figure 3).
Regarding claim 3, Costa in view Wilson teaches the smart angled mounting piece of the claim 1, and further teaches (in Wilson) wherein each of the identification circuits (circuits associated with 300, and NID0 and circuit associated with 302 and NID1; see Figure3) comprises a pull-up resistor (300 and 302), and each pull-up resistor (300 and 302) and each switching unit (500) are connected in series (see Figure 3) between a power source (+V) and a ground (see Figure 3); one end of the communication module (306) is electrically connected between each pull-up resistor (300 and 302) and each switching unit (500 connected to 106) electrically connected to the pull-up resistor (300 and 302; see Figure 3).
While Costa in view of Wilson teaches a pull-up resistor (300 and 302) positioned between the power source (+V) and communication module (306), is would have been obvious 300 and 302) were located between the communication module (306) and ground (see Figure 3). 
In other words, one of ordinary skill in the art would have recognized that a position identification unit with resistors placed between the power source and communication module would perform the same operation as a position identification unit with resistors placed between the ground and communication module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged resistors placed between the ground and communication module, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Regarding claim 6, Costa discloses angled mounting piece assembly (see Figure 2), comprising a smart angled mounting piece (106) and an auxiliary member (Figure 2, assembly of 102 adjacent to and including 108 and 110); wherein, the smart angled mounting piece (106) is interconnected with an electronic device (104) installed in a cabinet (100); the auxiliary member (Figure 2, assembly of 102 adjacent to and including 108 and 110) is provided on the cabinet (100); the smart angled mounting piece (106) comprises an angled mounting piece body (body of 106) and a position identification unit (comprised of 202, 204, and 302); the position identification unit comprised of 202, 204, and 302) is installed on the angled mounting piece body (body of 106; see Figure 3); and the position identification unit (comprised of 202, 204, and 302) comprises a communication module (302) and a plurality of switching units (202 and 204), wherein the switching units (202 and 204) are triggered when being pressed against by the auxiliary member (Figure 2, assembly of 102 adjacent to and including 108 and 110).

However, Wilson teaches (in Figures 1-5) a position identification unit (control circuit in 104 depicted in Figure 3) that includes a plurality of switching units (500) and a plurality of identification circuits (circuit associated with 300 and NID0 and circuit associated with 302 and NID1; see Figure3), wherein each of the identification circuits (circuit associated with 300 and NID0 and circuit associated with 302 and NID1) is electrically connected to each of switching units (500) in one-to-one correspondence (see Figure 3, 500 contacting 106); the switching units (500) are triggered when being pressed against by an auxiliary member (assembly depicted in Figure 4 of Wilson corresponding to assembly on rail 102 depicted in Figure 2 of Costa) installed on the cabinet (102 in Wilson corresponding to 100 in Costa); when one or more of the switching units (500) are triggered by the auxiliary member (assembly depicted in Figure 4 of Wilson; 106 of assembly triggering 500), a first identification circuit (circuit associated with 300 and NID0) electrically connected to a triggered switching unit (triggered when 106 contacts 500) and a second identification circuit (circuit associated with 302 and NID1) electrically connected to an un-triggered switching unit (un-triggered when 106 not present to contact 500) (see Paragraph [0014]-[0015]) collectively generate a logic signal (NID0 and NID1 generating a binary logic signal) to characterizing a position at which the electronic device (104) is installed to the cabinet (100) (see Paragraph [0014]-[0015]), and transmit the logic signal to the communication module (306); the communication module (304) is configured to receive the logic signal (see Figure 3) and output the logic signal to the electronic device (104).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the position identification unit on the smart angled bracket of Costa with the position identification unit of Wilson. Doing so would have provided for a simplified position identification circuit with a reduced amount of components, which would have decreased the number of potential failure points, reduced the cost of production, and eased the method of implementation. 
Regarding claim 7, Costa in view of Wilson teaches the angled mounting piece assembly of claim 6, and further teaches (in Wilson) wherein the auxiliary member (assembly depicted in Figure 4 of Wilson) comprises an installation plate (402; see Figure 4 in Wilson); the installation plate (402) comprises a triggering region (Figure 5, space between 402 and 104, including 402); the triggering region (Figure 5, space between 402 and 104, including 402) is configured to press against the switching unit (500s) to trigger the switching unit (500s) (106s of 402 pressing against 500s).
Regarding claim 10, Costa in view of Wilson teaches the angled mounting piece assembly of claim 6, and further teaches (through the combination of Costa and Wilson) assembly depicted in Figure 4 of Wilson) is detachably connected to the cabinet (102 in Costa) or is a part of the cabinet (102) (auxiliary members in Costa subsisted for auxiliary members in Wilson in combination of references, making auxiliary member of Costa as modified by Wilson a part of cabinet 100 in Costa).
Allowable Subject Matter
Claims 4, 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 claims the smart angled mounting piece of the claim 1, wherein each of the switching units comprises a first through hole, a clip and a first protrusion; the first through hole is provided in the angled mounting piece body, and the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; the first protrusion is configured to push the clip when being pressed against by the auxiliary member, such that the clip is in contact with and electrically connected to an identification circuit.
Costa in view of Wilson teaches the smart angled mounting piece of the claim 1, and further teaches wherein each of the switching units (500s in Wilson) include a plurality of first protrusions (500 protrusions; see Figure 5). Costa also discloses a through hole (between 202 and 204 in Figure 3 or as shown in Figure2) provided on the angled mounting piece body (body of 106). 
However, neither Costa nor Wilson teach wherein the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; the first 
Claim 5 claims the smart angled mounting piece of the claim 1, wherein each of the switching units comprises a first through hole and a clip; the clip is aligned with the position of the first through hole; the clip is configured to be pressed against when the auxiliary member passes through the first through hole, such that the clip is in contact with and electrically connected to an identification circuit.
Costa in view of Wilson teaches the smart angled mounting piece of the claim 1, and further teaches wherein each of the switching units (500 in Wilson) include clip (500s being a clip; see Figure 5). Costa also discloses a through hole (between 202 and 204 in Figure 3 or as shown in Figure 2) corresponding to the area of the switching units.
However, neither Costa nor Wilson teach where the clip is aligned with the position of the first through hole, such that the clip is configured to be pressed against when the auxiliary member passes through the first through hole, such that the clip is in contact with and electrically connected to an identification circuit.
Claim 8 claims the angled mounting piece assembly of the claim 7, wherein each of the switching units comprises a first through hole, a clip and a first protrusion; the first through hole is provided in the angled mounting piece body, and the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; the triggering region is configured to correspond to a position of one electronic device; the triggering region comprises a first triggering structure; wherein, the number of first triggering structures is the same as the number of the switching units; the first triggering structures are formed as a second through 
Costa in view of Wilson teaches the smart angled mounting piece of the claim 7, and further teaches wherein each of the switching units (500 in Wilson) include a plurality of first protrusions (500s being protrusions; see Figure 5) and a through hole (between 202 and 204 in Figure 3 of Costa or as shown in Figure 2) provided on the angled mounting piece body (body of 106 in Costa). 
Wilson further teaches wherein the triggering region (region occupied by 402; see Figure 2) is configured to correspond to a position of one electronic device (104) (Paragraphs [0014]-[0015], number of 106s present correspond to position of 104); the triggering region (Figure 5, space between 402 and 104) comprises a first triggering structure (106); wherein, the number of first triggering structures (106) is the same as the number of the switching units (500) (see Figure 5A); and a trigger point (contact point between 106 and 500), where the trigger point (point between 106 and 500) is configured to press against the first protrusion (500); the first protrusion (500) is configured to be pressed against by a trigger point (contact point between 106 and 500).

Claim 9 claims the angled mounting piece assembly of the claim 7, wherein each of the switching units comprises a first through hole and a clip; the clip is aligned with the position of the first through hole; the triggering region is configured to correspond to a position of one electronic device; the triggering region comprises a second triggering structure; the second triggering structure is provided with a second protrusion; the second protrusion is configured to be inserted into the first through hole to push the clip; the clip is configured to, when being pushed by the second protrusion, be in contact with and electrically connected to an identification circuit.
Costa in view of Wilson teaches the smart angled mounting piece of the claim 7, and further teaches wherein each of the switching units (500 in Wilson) include clip (500s being clips; see Figure 5). Costa also discloses a through hole (between 202 and 204 in Figure 3 or as shown in Figure 2) corresponding to the area of the switching units. 
Wilson also teaches where the triggering region (Figure 5, space between 402 and 104) is configured to correspond to a position of one electronic device (104, see Paragraph [0014]-[0015]); and where the triggering region (Figure 5, space between 402 and 104) comprises a second triggering structure (106); the second triggering structure (106) is provided with a second protrusion (106 being protrusions).
However, neither Costa nor Wilson teach where the clip is aligned with the position of the first through hole; the second protrusion being a is configured to be inserted into the first through hole to push the clip; the clip is configured to, when being pushed by the second protrusion, be in contact with and electrically connected to an identification circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manczak (US Patent No. 7,844,702), Tucker (US Publication No. 2009/0108995), Saliaris (US Patent No. 7,857,214) all teach similar intelligent tracking systems for servers in a rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841